DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 13-16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (2012/0218355) (Suzuki et al.).
Regarding Claim 1, Suzuki et al. teaches a head system (see Figs, 1, 7) comprising: a head (4, Figs. 1, 7) [Paragraph 0026]; a first supply channel (42, Figs. 3, 7) which has a first supply port (connection to supply tank 5 in Figures 1, 2, 5, 7) configured to receive a liquid, and which extends between the first supply port (connection to supply tank 5 in Figures 1, 2, 5, and 7) and the head (4) [Paragraphs 0026, 0031, 0033, 0037] ; and a first discharge channel (43, Figs. 3, 7) which has a first discharge port (connection to supply tank 5 in Figures 1, 2, 5, 7) configured to discharge the liquid and which extends between the first discharge port (43) and the head (4) [Paragraphs 0026, 0031, 0033, 0037], wherein: the head (4) has two groups (see Figs. 1, 4-5, 7) each including a manifold (32, Figs. 3, 4, 5, 7) which extends in a first direction and a plurality of pressure chambers (31, Figs. 3, 4, 5, 7) each connected to the manifold (31) and a nozzle (30, Figs. 3, 4, 5, 7) [Paragraphs 0032-0033, 0035-0037]; the two groups (see Figs. 1, 4-5, 7) include a first group (2c, 2b, 2c’, 2b’, Figs. 5, 7) and a second group (2c, 2b, 2c’, 2b’, Figs. 5, 7) arranged in an order of the first group (2c, 2b, 2c’, 2b’) and the second group (2c, 2b, 2c’, 2b’) in a second direction intersecting the first direction [Paragraphs 0026, 0031, 0040-0041, 0045-0047]; one end of the manifold (32) included in each of the two groups (see Figs. 1, 4-5, 7) is positioned on a first side in the first direction, and an opposite end of the manifold (32) included in each of the two groups (see Figs. 1, 4-5, 7) is positioned on a second side in the first direction [Paragraphs 0033, 0044-0047]; the first supply channel (42) is connected to the one end of the manifold (32) included in the first group (2c, 2b, 2c’, 2b’), and is connected to the opposite end of the manifold (32) included the second group (2c, 2b, 2c’, 2b’) [Paragraphs 0033, 0045-0047]; and the first discharge channel (43) is connected to the opposite end of the manifold (32) included in the first group (2c, 2b, 2c’, 2b’)and is connected to the one end of the manifold (32) included in the second group (2c, 2b, 2c’, 2b’) [Paragraphs 0033, 0045-0047].
Regarding Claim 2, Suzuki et al. teaches the head system (see Figs. 1, 7), wherein: the first supply channel (42) includes a common supply channel (25, Fig. 5), a first supply branched-channel (see Fig. 5), and a second supply branched-channel (see Fig. 5) [Paragraphs 0040-0041]; the common supply channel (25) has an upstream end connected to the first supply port connection to supply tank 5 in Figures 1, 2, 5, and 7) [Paragraphs 0040-0041]; the first supply branched-channel (see Fig. 5), has an upstream end connected to a downstream end of the common supply channel (25) and a downstream end connected to the one end of the manifold (32) included in the first group (2c, 2b, 2c’, 2b’) [Paragraphs 0040-0041, 0045-0047]; the second supply branched-channel (see Fig. 5) has an upstream end connected to the downstream end of the common supply channel (25) and a downstream end connected to the opposite end of the manifold (32) included in the second group (2c, 2b, 2c’, 2b’) [Paragraphs 0040-0041, 0045-0047]; and a channel resistance of the first supply branched-channel (see Fig. 5) and a channel resistance of the second supply branched-channel (see Fig. 5) are identical to each other [Paragraph 0041].
Regarding Claim 3, Suzuki et al. teaches the head system (see Figs. 1, 7), wherein: a channel length of the first supply branched-channel (see Fig. 5) and a channel length of the second supply branched-channel (see Fig. 5) are identical to each other [see Fig. 5]; and a cross-sectional area of the first supply branched-channel (see Fig. 5) and a cross-sectional area of the second supply branched-channel (see Fig. 5) are identical to each other [see Fig. 5].
Regarding Claim 6, Suzuki et al. teaches the head system (see Figs. 1, 7), wherein: the first discharge channel (43)  includes a common discharge channel (26, Fig. 5), a first discharge branched-channel (see Fig. 5), and a second discharge branched-channel (see Fig. 5) [Paragraphs 0040-0041, 0045-0047]; the common discharge channel (26) has a downstream end connected to the first discharge port (connection to supply tank 5 in Figures 1, 2, 5, and 7), the first discharge branched-channel (see Fig. 5) has a downstream end connected to an upstream end of the common discharge channel (26) and an upstream end connected to the opposite end of the manifold (32) included in the first group (2c, 2b, 2c’, 2b’) [Paragraphs 0040-0041, 0045-0047]; the second discharge branched-channel (see Fig. 5) has a downstream end connected to the upstream end of the common discharge channel (26) and an upstream end connected to the one end of the manifold (32) included the second group (2c, 2b, 2c’, 2b’) [Paragraphs 0040-0041, 0045-0047]; and a channel resistance of the first discharge branched-channel (see Fig. 5) and a channel resistance of the second discharge branched-channel (see Fig. 5) are identical to each other [see Fig. 5].
Regarding Claim 7, Suzuki et al. teaches the head system (see Figs. 1, 7), wherein: a channel length of the first discharge branched-channel (26) and a channel length of the second discharge branched-channel (26) are identical to each other [see Fig. 5]; and a cross-sectional area of the first discharge branched-channel (26) and a cross-sectional area of the second discharge branched-channel (26) are identical to each other [see Fig. 5].
Regarding Claim 13, Suzuki et al. teaches The head system according to claim 1, wherein the plurality of pressure chambers (31) included in a certain group of the first and second groups (2c, 2b, 2c’, 2b’) is configured such that the liquid via the manifold (32) included in the certain group of the first and second groups (2c, 2b, 2c’, 2b’) is solely supplied to the plurality of pressure chambers (31) [Paragraphs 0037, 0040, 0042].
Regarding Claim 14, Suzuki et al. teaches the head system (see Figs. 1, 7), wherein the manifolds (32) included in the first and second groups (2c, 2b, 2c’, 2b’) are provided at mutually identical positions in an upward-downward direction [see Figs. 5, 7].

Regarding Claim 15, Suzuki et al. teaches the head system (see Figs. 1, 7), further comprising: a second supply channel (42, Figs. 1-2, 7) which has a second supply port (see Figs. 1-2) configured to receive a liquid, and which extends between the second supply port (see Figs. 1-2) and the head (4) [Paragraphs 0026, 0031, 0045-0046]; and a second discharge channel (43, Figs. 1-2, 7) which has a second discharge port (see Figs. 1-2) configured to discharge the liquid and which extends between the second discharge port (see Figs. 1-2) and the head (4) [Paragraphs 0031, 0045-0046], wherein: wherein: the head (4) has four groups (2a’, 2b’, 2c’, 2d’, Figs. 1, 4, 7) each including a manifold (32, Fig. 3) extending in a first direction and a plurality of pressure chambers (31, Fig. 3) each connected to the manifold (32) and a nozzle (30, Fig. 3) [Paragraphs 0032, 0045-0047]; the four groups (2a’, 2b’, 2c’, 2d’) include a first group (2a’) and a second groups (2b’) [Paragraphs 0026, 0031, 0045]; the four groups further include a third
group (2c’) and a fourth group (2d’) arranged in an order of the first group (2a’), the
second group (2b’), the third group (2c’), and the fourth group (2d’) in a second
direction intersecting the first direction [Paragraphs 0026, 0031, 0045]; one end of the
manifold (32) included in each of the four groups (2a’, 2b’, 2c’, 2d’) is positioned on a
first side in the first direction, and an opposite end of the manifold (32) included in each
of the four groups (2a’, 2b’, 2c’, 2d’) is positioned on a second side in the first direction
[Paragraphs 0045-0047]; the second supply channel (42) is connected to the one end of the manifold (32) included in the third group (2a’, 2c’) and is connected to the opposite end of the manifold (32) included in the fourth group (2b’, 2d’) [Paragraphs 0046-0047]; the second discharge channel (43) is connected to the opposite end of the manifold (32) included in the third group (2a’, 2c’) and is connected to the one end of the manifold (32) included in the fourth group (2b’, 2d’) [Paragraphs 0046-0047].

Regarding Claim 16, Suzuki et al. teaches the head system (see Figs. 1, 7), further comprising: a second supply channel (42, Figs. 1-2, 7) which has a second supply port (see Figs. 1-2) configured to receive a liquid, and which extends between the second supply port (see Figs. 1-2) and the head (4) [Paragraphs 0026, 0031, 0045-0046]; and a second discharge channel (43, Figs. 1-2, 7) which has a second discharge port (see Figs. 1-2) configured to discharge the liquid and which extends between the second discharge port (see Figs. 1-2) and the head (4) [Paragraphs 0031, 0045-0046], wherein: wherein: the head (4) has four groups (2a’, 2b’, 2c’, 2d’, Figs. 1, 4, 7) each including a manifold (32, Fig. 3) extending in a first direction and a plurality of pressure chambers (31, Fig. 3) each connected to the manifold (32) and a nozzle (30, Fig. 3) [Paragraphs 0032, 0045-0047]; the four groups (2a’, 2b’, 2c’, 2d’) include a first group (2a’) and a second groups (2b’) [Paragraphs 0026, 0031, 0045]; the four groups further include a third
group (2c’) and a fourth group (2d’) arranged in an order of the first group (2a’), the
second group (2b’), the third group (2c’), and the fourth group (2d’) in a second
direction intersecting the first direction [Paragraphs 0026, 0031, 0045]; one end of the
manifold (32) included in each of the four groups (2a’, 2b’, 2c’, 2d’) is positioned on a
first side in the first direction, and an opposite end of the manifold (32) included in each
of the four groups (2a’, 2b’, 2c’, 2d’) is positioned on a second side in the first direction
[Paragraphs 0045-0047]; the second supply channel (42) is connected to the one end of the manifold (32) included in the fourth group (2b’, 2d’) and is connected to the opposite end of the manifold (32) included in the third group (2a’, 2c’) [Paragraphs 0046-0047]; the second discharge channel (43) is connected to the opposite end of the manifold (32) included in the fourth group (2b’, 2d’) and is connected to the one end of the manifold (32) included in the third group (2a’, 2c’) [Paragraphs 0046-0047].

Regarding Claim 17, Suzuki et al. teaches a channel resistance of the first supply branched-channel (see Fig. 5) and a channel resistance of the second supply branched-channel (see Fig. 5) are identical to each other, and a channel resistance of the first discharge channel and a channel resistance of the second discharge channel are identical to each other [Paragraph 0041].

Regarding Claim 20, Suzuki et al. teaches the head system (see Figs. 1, 7), wherein a number of the manifolds (32) through each of which the liquid is caused to flow from the one end to the opposite end is equal to a number of the manifolds (32) through each of which the liquid is caused to flow from the opposite end to the one end [Paragraphs 0037, 0040, 0042].
Allowable Subject Matter
Claims 4-5, 8-12, 18-19, 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 4 is the inclusion of the limitation a head system that includes a channel length of a first area of a first supply branched-channels is longer than a channel length of the first area of a second supply branched-channel and a channel length of a of the first supply branched-channel is shorter than a channel length of a second area of the second supply branched-channels.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 5 is the inclusion of the limitation a head system that includes wherein a first supply channel includes an inclined area extending in a direction intersecting a plane that includes a first and second directions and which is different from a vertical direction and a channel length of the inclined area is not less than ½ of a channel length of the first supply channel.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 8 is the inclusion of the limitation a head system that includes a channel length of a first area of a first discharge branched-channels is longer than a channel length of the first area of a second discharge branched-channel and a channel length of a of the first discharge branched-channel is shorter than a channel length of a second area of the second discharge branched-channels.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 9 is the inclusion of the limitation a head system that includes wherein a first discharge channel includes an inclined area extending in a direction intersecting a plane that includes a first and second directions and which is different from a vertical direction and a channel length of the inclined area is not less than ½ of a channel length of the first discharge channel.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 10-11 is the inclusion of the limitation a head system that includes a channel-forming member having a surface on which a groove is formed and an elastic member formed of a material softer than a material of the channel-forming member, wherein the first supply channel is formed by the groove and the elastic member.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 12 is the inclusion of the limitation a head system that includes a first supply channel and a first discharge channel is formed in a monolithic channel block, wherein the first supply channel and the first discharge channel are formed on the surface of the monolithic channel block.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 18-19 is the inclusion of the limitation a head system that includes  first channel-forming member having a surface on which a groove is formed; a second channel-forming member having a surface on which a groove is formed; and an elastic sheet formed of a material softer than a material of the first channel-forming member and a material of the second channel-forming member, wherein: the elastic sheet is interposed between the first channel-forming member and the second channel-forming member; and the first supply channel and the first discharge channel are formed by the groove of the first channel-forming member and one surface of the elastic sheet, and the second supply channel and the second discharge channel are formed by the groove of the second channel-forming member and an opposite surface of the elastic sheet.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 21 is the inclusion of the limitation of head system that includes wherein the manifold, included in at least one of the first group and the second group, is branched into a plurality of channels which are separated from each other in the second direction, at least at a part of an area between the one end and the opposite end.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 22 is the inclusion of the limitation a liquid supply system comprising a head system that includes a first discharge tank connected to the first discharge channel and a first differential pressure mechanism configured to generate a differential pressure between the first supply tank and the first discharge tank.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 23 is the inclusion of the limitation of a liquid supply stems comprising a head system that includes a first discharge tank connected to the first discharge channel and a first differential pressure mechanism configured to generate a differential pressure between the first supply tank and the first discharge tank; a second supply tank connected to the second supply channel; a second discharge tank connected to the second discharge channel and a second differential pressure mechanism configured to generate a differential pressure between the second supply tank and the second discharge tank.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 24 is the inclusion of the limitation of a printing apparatus comprising that includes a liquid supply system comprising a head system that includes a first discharge tank connected to the first discharge channel and a first differential pressure mechanism configured to generate a differential pressure between the first supply tank and the first discharge tank.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 25 is the inclusion of the limitation of a printing apparatus comprising that includes a liquid supply stems comprising a head system that includes a first discharge tank connected to the first discharge channel and a first differential pressure mechanism configured to generate a differential pressure between the first supply tank and the first discharge tank; a second supply tank connected to the second supply channel; a second discharge tank connected to the second discharge channel and a second differential pressure mechanism configured to generate a differential pressure between the second supply tank and the second discharge tank.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 26-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 26-30 is the inclusion of a liquid flow method that includes the method steps of the head having two groups each including a manifold extending in a first direction and a plurality of pressure chambers each connected to the manifold and a nozzle; the two groups include a first group and a second group arranged in an order of the first group and the second group in a second direction intersecting the first direction; the method comprising: causing the liquid to flow from a first side to a second side in the first direction in the manifold included in the first group; causing the liquid to flow from the second side to the first side in the first direction in the manifold included in the second group.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853